DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Using claim 1 as exemplary, the table below represents the Examiner’s Interpretation in light of the original disclosure of independent claims 1, 11, 21 and 30 which are all commensurate in scope.
Table I
Independent Claim 1
Examiner’s Interpretation in Light of the Original Disclosure
1. A method for optimizing a plurality of combinatorial variables, comprising: 
Preamble reciting purpose or intended use “for optimizing a plurality of combinatorial variables” is not limiting since no optimized “combinatorial variables” is mentioned in the body of the claim.
receiving a plurality of combinatorial variables as input to an optimization process;
Notes:
This limitation introduces an “optimization process” without specifying whether this “optimization process” is separate from the “method for optimizing...” or the “optimization process” are represented by the subsequent steps of the claim (i.e. Is (b) “optimization process” = (a) method for optimizing a plurality of combinatorial variables?); Either interpretation will be deemed as valid for Examination purposes. If (a)=(b), “receiving a plurality of combinatorial variables as input to an optimization process” will be interpreted as receiving a plurality of combinatorial variables by the method for optimizing.
Furthermore, neither the claims nor the original disclosure specifies how the “plurality of combinatorial variables” and from where they are being received. Under broadest reasonable interpretation, can be interpreted as “plurality of combinatorial variables” being received by retrieving them from a computer memory, remotely transmitted over a network etc.
determining a plurality of subgraphs, wherein each subgraph of the plurality of subgraphs corresponds to a combinatorial variable of the plurality of combinatorial variables; 
¶0036 (of application as filed) discloses a subgraph as “one sub-graph G(Ci) per combinatorial/categorical variable Ci”. ¶0038-0039 along with Fig 2 illustrate example of a plurality of subgraphs G(C1), G(C2) and G(C3) for the respective combinatorial/categorical variable C1, C-2 and C3.
determining a combinatorial graph based on the plurality of subgraphs, wherein the combinatorial graph comprises a plurality of vertices; 
¶0038 along with fig. 2 illustrates the “combinatorial graph” G(C) as a result of a Cartesian product of subgraphs G(C1), G(C2) and G(C3): G(C)=G(C1) ▢ G(C2) ▢ G(C3) wherein the ‘▢’ denotes the Cartesian product operator.
determining evaluation data comprising a set of vertices from the plurality of vertices in the combinatorial graph and evaluations on the set of vertices; 
¶0086 along with fig. 4 disclose step 406 which determines evaluation data comprising a set of vertices from the plurality of vertices in the combinatorial graph and evaluations on the set of vertices. 
¶0147 defines “determining” as calculating, computing, processing, deriving, investigating, looking up etc.
Notes:
The disclosure does not seem to provide a clear definition for how the “evaluation on the set of vertices” is performed; consequently determining “evaluation of the set of vertices” will be given the broadest reasonable interpretation. 
fitting a Gaussian process to the evaluation data, wherein the fitted Gaussian process comprises a predictive mean and a predictive variance;
¶0093 discloses fitting the Gaussian process comprises determining an automatic relevance determination (ARD) diffusion kernel. Further, in some embodiments, determining the ARD diffusion kernel comprises: calculating a graph Fourier transform for each sub-graph of the plurality of subgraphs. 
¶0034 discloses the predictive mean and the predictive variance as μ(x*|D)=K*D(KDD+σn2l)-1y and σ2(x*|D)=K** –K*D (KDD+σn2l)-1KD* respectively.
determining an acquisition function for vertices in the combinatorial graph using the predictive mean and the predictive variance from the fitted Gaussian process;
¶0074 discloses and “acquisition function” as any acquisition function may be used, such as GP(Gaussian Process) Upper Confidence Bound (GP-UBC), Expected Improvement (El), predictive entropy search, or knowledge gradient, to name a few examples.
adjusting the acquisition function on the combinatorial graph to determine a next vertex to evaluate; 
¶0091 along with fig. 4 disclose step 412 for adjusting the acquisition function on the combinatorial graph to determine a next vertex to evaluate. 
Notes:
The disclosure does not seem to provide a clear definition for how the “adjusting the acquisition function on the combinatorial graph to determine a next vertex to evaluate” is performed; consequently “adjusting the acquisition function on the combinatorial graph to determine a next vertex to evaluate” will be given the broadest reasonable interpretation. Furthermore, the claim introduces a “next vertex” without ever referring to any particular vertex prior the said “next vertex”; the qualificative next will not be given any patentable weight since a “next vertex” does not distinguish itself from a previous/prior/current vertex.
evaluating the next vertex; 
¶0092 along with fig. 4 disclose step 414 for evaluating the next vertex.
Notes:
The disclosure does not seem to provide a clear definition for how the “evaluating the next vertex” is performed; consequently “evaluating the next vertex” will be given the broadest reasonable interpretation.
updating the evaluation data with a tuple of the next vertex and its evaluation; and
¶0096 along with fig. 4 disclose step 416 for updating the evaluation data with a tuple of the next vertex and its evaluation.
Notes:
The disclosure does not seem to provide a clear definition for how the “updating the evaluation data with a tuple of the next vertex and its evaluation” is performed; consequently “updating the evaluation data with a tuple of the next vertex and its evaluation” will be given the broadest reasonable interpretation.
providing a vertex of the combinatorial graph as a solution to the optimization process.
¶0094 along with fig. 4 disclose step 418 for determining a solution to the problem, wherein the solution comprises a vertex of the combinatorial graph. The vertex may be provided as an output the combinatorial Bayesian optimization process.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  

ANALYSIS
Step 1 – Statutory Category
Claim 1, as a method (process) claim, recites one of the enumerated categories of eligible subject matter in 35 U.S.C. § 101.  Therefore, the issue is whether it is directed to a judicial exception without significantly more.  
Step 2A(i):  Does the Claim Recite a Judicial Exception?
Examiner concludes claim 1 does not recite the judicial exceptions of either natural phenomena or laws of nature.  Examiner evaluates whether claim 1 recites an abstract idea based upon the Revised Guidance.   
First, Examiner look to the Specification to provide context as to what the claimed invention is directed to (see Table I).
As detailed in Table II, below, Examiner determines that claim 1, overall, recites mathematical calculations and equations manipulation based on well-known formulas or combinatorics. No other context is provided to land the invention in a remotely specific field of endeavor.
Thus, under Step 2A(i), and under the Revised Guidance, Examiner concludes that claim 1’s method for optimizing a plurality of combinatorial variables recites a combination of judicial exceptions of mathematical equation and calculation, and thus recites an abstract idea.  
In Table II below, Examiner identifies in italics the specific claim limitations in claim 1 that Examiner concludes recite an abstract idea, and underlined limitation that Examiner concludes recites well-understood, routine, conventional activity.  Examiner, additionally identifies in bold the additional (non-abstract) claim limitations that are generic computer components and techniques in claims 11 and 21. 
Table II
Independent Claim 1 as exemplary
Revised Guidance
1. A method for optimizing a plurality of combinatorial variables, comprising: 
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”)
(a) receiving a plurality of combinatorial variables as input to an optimization process;
(MPEP 2106.05(d) II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
(b) determining a plurality of subgraphs, wherein each subgraph of the plurality of subgraphs corresponds to a combinatorial variable of the plurality of combinatorial variables; 
A mathematical calculation is an abstract idea. See MPEP § 2106.04(a)(2)(I)(C); see also SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
“mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673).
(c) determining a combinatorial graph based on the plurality of subgraphs, wherein the combinatorial graph comprises a plurality of vertices; 

(d) determining evaluation data comprising a set of vertices from the plurality of vertices in the combinatorial graph and evaluations on the set of vertices; 

(e) fitting a Gaussian process to the evaluation data, wherein the fitted Gaussian process comprises a predictive mean and a predictive variance;

(f) determining an acquisition function for vertices in the combinatorial graph using the predictive mean and the predictive variance from the fitted Gaussian process;

(g) adjusting the acquisition function on the combinatorial graph to determine a next vertex to evaluate; 

(h) evaluating the next vertex; 

(i) updating the evaluation data with a tuple of the next vertex and its evaluation; and

(j) providing a vertex of the combinatorial graph as a solution to the optimization process.

Independent claim 11 (additional limitations)
Revised Guidance
(A) a memory comprising computer-executable instructions; one or more processors configured to execute the computer-executable instructions and cause the processing system to:
- As claimed, memory and one or more processors represent generic computer components and techniques.
Independent claim 21 (additional limitations)
Revised Guidance
(B) one or more processors of a processing system
- As claimed, one or more processors represent generic computer components and techniques.


Under the broadest reasonable interpretation standard,1 limitation (a) recites well-understood, routine, conventional activity and limitations (b) through (j) recite steps or functions that would ordinarily occur when providing a vertex of the combinatorial graph as a solution to the optimization process.2   
Thus, claim 1 recites abstract ideas.  
Step 2A(ii):  Judicial Exception Integrated into a Practical Application?
If the claims recite a judicial exception, as Examiner conclude above, Examiner proceed to the “practical application” Step 2A(ii) in which Examiner determine whether the recited judicial exception is integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
As to the specific limitations, limitations (b)-(j) recite abstract ideas. 
Furthermore, the claims 11 and 21 do not operate the recited generic computer components (limitation (A) and B) in an unconventional manner to achieve an improvement in computer functionality.  See MPEP § 2106.05(a).  
Examiner find each of the limitations of claims 1, 11, 21 and 30 recite abstract ideas as identified in Step 2A(i), supra, and none of the limitations integrate the judicial exception of providing a vertex of the combinatorial graph as a solution to the optimization process into a practical application as determined under one or more of the MPEP sections cited above.  Claim 11 and 21 as a whole merely use instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  
Under analogous circumstances, the Federal Circuit has held that “[t]his is a quintessential ‘do it on a computer’ patent: it acknowledges that [such] data . . . was previously collected, analyzed, manipulated, and displayed manually, and it simply proposes doing so with a computer.  It was held such claims are directed to abstract ideas.”  Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (“Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”).
Therefore, the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Thus, on this record, Applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05I(“Other Meaningful Limitations”). Therefore, the abstract idea is not integrated into a practical application, and thus claims 1, 11, 21 and 30 are directed to the judicial exception.  
Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a judicial exception, and not integrated into a practical application, as noted above, Examiner proceed to the “inventive concept” step.  For Step 2B Examiner must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.”  Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016).  
In applying step two of the Alice analysis, reviewing court guides that Examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patentable subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  Examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 573 U.S. at 221.  Those “additional features” must be more than “well-understood, routine, conventional activity.”  Mayo, 566 U.S. at 79.  
Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples:  adding the words “apply it” (or an equivalent) with an abstract idea3; mere instructions to implement an abstract idea on a computer4; or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.5  
Evaluating representative claim 1 under step 2 of the Alice analysis, Examiner concludes it lacks an inventive concept that transforms the abstract idea of “providing a vertex of the combinatorial graph as a solution to the optimization process” into a patent-eligible application of that abstract idea.
The patent eligibility inquiry may contain underlying issues of fact.  Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016).  In particular, “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact.”  Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).
As evidence of the conventional nature of the recited “a memory comprising computer-executable instructions; one or more processors configured to execute the computer-executable instructions” or “one or more processors” in claims 11 and 21, the Specification discloses:  
Further embodiments relate to processing systems configured to perform the methods described with respect to the preceding embodiments, as well as generally described herein, as well as non-transitory computer-readable mediums comprising computer-executable instructions that, when executed by a processor of a device (such as described with respect to FIG. 10), cause the device to perform the methods described with respect to the preceding embodiments, as well as generally described herein. 
Spec. ¶0143.
Thus, because the Specification describes the additional elements in general terms, without describing the particulars, Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant Specification, as quoted above.6  
The MPEP, based upon precedential guidance, provides additional considerations with respect to analysis of the well-understood, routine, and conventional nature of the recited computer-related components.
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on “the draftsman’s art”). 
. . . . In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id.
MPEP § 2106.05(f) (“Mere Instructions To Apply An Exception”).  
With respect to the Step 2B analysis, Examiner concludes, similar to Alice, the recitation of a method that includes a “a memory comprising computer-executable instructions; one or more processors configured to execute the computer-executable instructions” or “one or more processors” (claim 11 and 21), is simply not enough to transform the patent-ineligible abstract idea here into a patent-eligible invention under Step 2B.  See Alice, 573 U.S. at 221 (“[C]laims, which merely require generic computer implementation, fail to transform [an] abstract idea into a patent-eligible invention.”).  
Examiner concludes the claims fail the Step 2B analysis because claims 11 and 21, in essence, merely recite computer-based elements along with no more than mere instructions to implement the determine abstract idea (i.e. mathematical calculation, equations and/or formulas) using the computer-based elements.  
Therefore, in light of the foregoing, Examiner concludes, under the Revised Guidance, that each of Applicant’s claims 1–30, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  

Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent Literature:
Damien Sereni [US 20090240649 A1].
Non-Patent Literatures:
Ocenasek J et al. “The distributed Bayesian optimization algorithm for combinatorial optimization”.
Iztok Fister et al. “Epistatic arithmetic crossover based on Cartesian graph product in ensemble differential evolution”.
Li Y et al. “Bayesian automatic relevance determination algorithms for classifying gene expression data”.
Qiao W, Sipahi R. Rules and limitations of building delay-tolerant topologies for coupled systems


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  During prosecution, claims must be given their broadest reasonable interpretation when reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Under this standard, Examiner interpret claim terms using “the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in the applicant’s specification.”  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). See TABLE I.
        2  The categorization of each of limitations (b) through (j) are abstract ideas, or generic computer components is provided in TABLE II.  
        3  Alice, 573 U.S. at 221–23.
        4  Alice, 573 U.S. at 222–23, e.g., simply implementing a mathematical principle on a physical machine, namely a computer.
        5  Alice, 573 U.S. at 225 (explaining using a computer to obtain data, adjust account balances, and issue automated instructions involves computer functions that are well-understood, routine, conventional activities).
        6  Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification.  Morris, 127 F.3d at 1054.